How Murray H. Name.,   Jr.               Opinion No. S-82
         County Attorney Crayson County
         Sherrncm, Texas                          Re:   h4andatory or permfssive
                                                        charecter of the tax aweas-
                                                        8or -collector ‘8 f UliCttoB to
         Dear Mr c Name:                                iasua ,$a~ cartificaterr.

                         This will acknowledge receipt of your re uest for the
          opinion of this office upon the construction of House 813 1 769, 53rd
         ‘Le@irlature, which was enacted aa Chapter 436, Acts 53rd Leglrrla-
          ture, 1953, and is codified as Article 7258a, Vernon’s Civil Statutes.

                           The pertinent   portion of Article   7258a, V.C,S.,   an amend:
         ed , ‘Xa as follows:
                             0
                              . . . the Tax Collactor or his deputy . I .
                    shall., ~upon request, isaue a certificate  showing
     i
                    the amount of taxes, interest.. penalty and costs
                    due, ff any, on the property described in eaid
                    cartilicate.”

                      We concur in your opinion to the tax assessor-colXacto,r
         of Grayson County holding that this statute is mandatory and not dkrec-
         tmy. See Nueces County vm Currington, 139 Tex, 297, 16,2 S.WZd 687
         0942)
: .,.
                                               SUMMARY

                         Article    7258a,, V.C.S., as amended by the 53rd
                    La&Mature,     is mandatory and not directoly.

                                                  Yours very    truly,
         APPROVED:
                                               JOHN BEN ~SHEPPERD
         W, V, Gepmt,                            Attorney General
         Ta*atfon    Di*ision

         C, K. Richards
         RatieweT
                                                        As:sistant
         W tllfn E, Cr esham
         Reviewer

         Robast S, Trotti
         Ffrat Assts:tant




..